DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160056276 (Zhang et al).
Concerning claim 13, Zhang discloses a semiconductor device chip comprising a MOSFET ([0058]) having a drain terminal (DRAIN) and a gate terminal (415); on one side of the chip and a source terminal (SOURCE) on an opposite of the chip; and a field plate (420, W) penetrating into a substrate adjacent the source terminal (Fig. 4H and Fig. 4I).


    PNG
    media_image1.png
    496
    569
    media_image1.png
    Greyscale


Allowable Subject Matter

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a first trench having trench sidewalls and a trench bottom surface, the first trench extending from the top chip surface towards the bottom chip surface; a conductive field plate in the trench, extending from the top surface of the chip towards the bottom surface of the chip, penetrating the trench bottom surface and splitting a conductive material into two gate electrodes, which are electrically isolated from the field plate;  the conductive field plate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        
/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        12/23/21